DETAILED ACTION
The office action is in response to original application filed on 11-15-19. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-8, 10, 12 and 16-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2015/0188454 to NORITAKE et al. (“NORITAKE”) in view of US 2017/0269168 to LUNG et al. (“LUNG”).
Regarding claim 1, NORITAKE discloses a power converting apparatus for converting direct current (DC) power into alternating current (AC) power (abstract, converts a DC power into a three-phase AC power and fig. 1) and outputting the AC power, the apparatus comprising: an inverter (fig. 1, an inverter device 5) configured to convert the DC power input from a solar cell module (solar cell 2) or a converter into the AC power and output the AC power to a grid (commercial power grid 3); and selectively inject reactive power of the solar cell module based on the first frequency variation (para; 0009, lines 7-12, frequencies of respective phases of the power grid as present frequencies; a reactive power control unit which controls the reactive power to be contained in each of the phases to have a 
But, NORITAKE does not discloses an islanding operation detector configured to calculate a first frequency variation of the AC power output from the inverter,
However, LUNG discloses an islanding operation detector (fig. 2, islanding operation detection circuitry 24) configured to calculate a first frequency variation (para; 0014, lines 9-14, injection amount calculation circuitry configured to calculate an amount of reactive power injection in response to a frequency deviation which is a difference between a value of the commercial system frequency measured by the commercial system frequency measurement circuitry and a reference value of the commercial system frequency) of the AC power output from the inverter,
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify NORITAKE by adding islanding operation detector as part of its configuration as taught by LUNG, in 
Regarding claim 2, NORITAKE discloses all the claim limitation as set forth in the rejection of claim above.
But, NORITAKE does not discloses the islanding operation detector is further configured to change a level of the injected reactive power based on the first frequency variation.
However, LUNG discloses the islanding operation detector is further configured to change a level (para; 0044, islanding operation detection device 10 according to the present exemplary embodiment can accurately and quickly inject reactive power corresponding to a target amount of reactive power injection into the commercial system power supply) of the injected reactive power based on the first frequency variation (para; 0010, lines 8-13, reactive power injection means for injecting reactive power into the AC power system; frequency change detection means for detecting a frequency change due to the injected reactive power; and islanding operation determination means for detecting an islanding operation of the inverter based on the detected frequency change).

Regarding claim 3, NORITAKE discloses the islanding operation detector is further configured to change a level of the injected reactive power during a first period of the inverter (para; 0029, lines 27-29, reactive power having the same amount can be contained in each of the phases of the three phases at the same time).
Regarding claim 4, NORITAKE discloses the first period of the inverter is determined randomly (para; 0027, lines 1-3, frequency detecting unit 10 periodically calculates three phase frequencies fuv, fwv and fuw from the respective detected voltages Vuv, Vwv and Vuw).
Regarding claim 5, NORITAKE discloses the first period of the inverter does not overlap with a first period (para; 0027, lines 1-3, frequency detecting unit 10 periodically calculates three phase frequencies fuv, fwv and fuw from the 
Regarding claim 6, NORITAKE discloses the islanding operation detector is further configured to randomly inject the reactive power of the solar cell module (para; 0028, lines 3-7, the reactive power control unit 11 performs a control of changing the amount of the reactive power included in the AC power output from the inverter device 1 (inverter circuit 5) so that the frequencies fuv, fwv and fuw further increase).
Regarding claim 7, NORITAKE discloses the injected reactive power of the solar cell module is different from a reactive power injected by an adjacent power converting apparatus (para; 0028, lines 3-7, the reactive power control unit 11 performs a control of changing the amount of the reactive power included in the AC power output from the inverter device 1 (inverter circuit 5) so that the frequencies fuv, fwv and fuw further increase).
Regarding claim 8, NORITAKE discloses the islanding operation detector is further configured to: calculate the first frequency variation corresponding to a difference between a frequency of a current output voltage (paras; 0028-0029) and a frequency of a previous output voltage (para; 0028, lines 20-23, reactive power is changed may be appropriately set, and for example, may be set for each arbitrarily set cycle, for each frequency calculation, for each voltage detection, or the like); 
Regarding claim 10, NORITAKE discloses the islanding operation detector is further configured to perform control to turn off the inverter based on whether a second frequency variation (paras; 0028-0033) corresponding to a difference between a frequency of a grid voltage after the injection of the reactive power and a frequency of a grid voltage before the injection of the reactive power is greater than or equal to the preset value (para; 0006).
Regarding claim 12, NORITAKE discloses the islanding operation detector is configured to perform control to inject the reactive power into the output voltage based on whether the inverter restarts after a turn-off state (para; 0029, line 19, off the respective switching elements of the inverter circuit 5).
Regarding claim 16, NORITAKE discloses a converter (inverter device 5) configured to convert a level of the DC power input from the solar cell module and output the DC power with the converted level; and a voltage detector (para; 0019, lines 3-4, sensors (for example, voltage sensors V1 to V3)) configured to detect a voltage output from the inverter.
Regarding claim 17, NORITAKE discloses a communication unit configured to receive grid voltage information (para; 0010, lines 5-7, memory which stores instructions; and at least one processor which executes the instructions to cause the control circuit to provide) of the grid.
Regarding claim 18, NORITAKE discloses a photovoltaic module (solar cell 2) comprising: a power converting apparatus (abstract, converts a DC power into a three-phase AC power and fig. 1) for converting direct current (DC) power into alternating current (AC) power and outputting the AC power, wherein the power converting apparatus comprises: an inverter (fig. 1, an inverter device 5) configured to convert the DC power input from a solar cell module or a converter into the AC power and output the AC power to a grid (commercial power grid 3); and selectively inject reactive power of the solar cell module based on the first frequency variation, and perform control to turn off the inverter based on whether a second frequency variation of a 
But, NORITAKE does not discloses an islanding operation detector configured to calculate a first frequency variation of the AC power output from the inverter
However, LUNG discloses an islanding operation detector (fig. 2, islanding operation detection circuitry 24)  configured to calculate a first frequency variation (para; 0014, lines 9-14, injection amount calculation circuitry configured to calculate an amount of reactive power injection in response to a frequency deviation which is a difference between a value of the commercial system frequency measured by the commercial system frequency measurement circuitry and a reference value of the commercial system frequency) of the AC power output from the inverter
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify NORITAKE by adding islanding operation detector as part of its configuration as taught by LUNG, in order to detect whether or not the solar cell power generator (distributed power supply) is in islanding mode, based on a commercial system frequency of the commercial system power supply when the reactive power corresponding to the calculated amount.
Regarding claim 19, NORITAKE discloses a plurality of photovoltaic (fig. 1, 2) modules connected in parallel with one another and configured to output an alternating current (AC) voltage to a grid (commercial power grid 3), wherein the photovoltaic module includes a power converting apparatus, and wherein the power converting apparatus comprises: an inverter (fig. 1, an inverter device 5) configured to convert DC power input from one solar cell module of the plurality of solar cell modules or a converter into AC power and output the AC power to the grid; and, selectively inject reactive power of the one solar cell module based on the first frequency variation (para; 0010, present frequencies are higher than previous frequencies), and perform control to turn off the inverter based on whether a second frequency variation of a 
But, NORITAKE does not discloses an islanding operation detector configured to calculate a first frequency variation of the AC power output from the inverter
However, LUNG discloses an islanding operation detector (fig. 2, islanding operation detection circuitry 24) configured to calculate a first frequency variation (para; 0014, lines 9-14, injection amount calculation circuitry configured to calculate an amount of reactive power injection in response to a frequency deviation which is a difference between a value of the commercial system frequency measured by the commercial system frequency measurement circuitry and a reference value of the commercial system frequency) of the AC power output from the inverter
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify NORITAKE by adding islanding operation detector as part of its configuration as taught by LUNG, in order to detect whether or not the solar cell power generator (distributed power supply) is in islanding mode, based on a commercial system frequency of the commercial system power supply when the reactive power corresponding to the calculated amount.
Regarding claim 20, NORITAKE discloses a gateway configured to transmit information (para; 0010, lines 5-7, memory which stores instructions; and at least one processor which executes the instructions to cause the control circuit to provide) regarding the grid voltage of the grid to the power converting apparatus.
Allowable Subject Matter
Claims 9, 11 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PAHLEVANINEZHAD et al. US 2017 /0018932 Al- A control system for use with photovoltaic panel coupled inverters controls the function and operation of the inverter based on the voltage at the point of common coupling. The inverter is operated in either current control mode or in voltage control mode based on whether or not the inverter is coupled to a grid or whether other energy sources are available to control the voltage at the point of common coupling.
Zhu et al. US 2013/0077367 Al- System, power modules, and methods for supplying an output voltage to an electric grid are provided. One example power module includes a switching device configured to supply an output from a power generator to an electric grid, a feedback unit configured to provide a feedback signal indicative of a deviation of a parameter associated with the electric grid, and a controller coupled to the feedback unit and the switching device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ESAYAS G YESHAW/Examiner, Art Unit 2836